DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 25, 2022 in which claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates generally to document creation, and more particularly to methods and systems for creating electronic documents using simple commands. The closest prior art of record, Bedi et al. US Publication no. 2007/0118598; Muranaga et al. US Patent no. 5,671,428 and Kondoh et al. US Publication No. 2002/0078406, disclose similar methodology. However, the closest prior art of record failed to show “receiving at least one electronic communication from a sender, the at least one electronic communication including a document specification having at least one formatting command and document content; parsing the at least one electronic communication by a computer, the parsing including determining whether the document specification is in a done condition at least in part by determining by the computer whether the document specification includes a textual command indicating that the document specification is in the done condition; creating the document responsive to the at least one electronic communication, the creating including applying the at least one formatting command to the document content; storing the document; and transmitting information for accessing the document to the sender.” These claimed features being present in independent claims 1, 11, 17 and in conjunction with all the other claim limitations render claims 1, 11 and 17 allowable over the prior art of record.

As per claims 2-10 and 12-16 and 18-21, these claims are at least allowable over the prior art of record for their dependencies, directly of indirectly, on the allowable claims 1, 11 and 17. Therefore, they are allowable for the same reason set forth in paragraph above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 2, 2022